Citation Nr: 1452098	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-12 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.  

2.  Entitlement to service connection for a right lower extremity neurological impairment, to include peripheral neuropathy and to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for left lower extremity neurological impairment, to include peripheral neuropathy and to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to June 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

This case was previously before the Board in March 2014, when the issues herein on appeal were remanded in order to obtain additional VA treatment records, to obtain a VA examination, and thereafter, for re-adjudication.  Pursuant to the Board's March 2014 remand instructions, additional VA treatment records have been associated with the claims file.  Additionally, the record reflects that the Veteran was afforded an April 2014 VA examination with regard to these claims. Finally, the RO re-adjudicated the claims and issued an August 2014 supplemental statement of the case.  However, while a VA examination was provided as directed, the April 2014 VA examiner did not provide an adequate examination, and thus, these issues must be remanded for additional development, as described below, as the Board finds there has not been substantial compliance with the March 2014 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As noted in the introduction, the Board remanded the case in March 2014, in part, to afford the Veteran an examination.  The VA examiner was asked, in part, to provide an opinion as to whether any bilateral lower extremity neurological impairment, to include peripheral neuropathy, was etiologically related to the Veteran's military service, to include presumed herbicide exposure therein, or in the alternative, if any bilateral lower extremity neurological impairment, to include peripheral neuropathy, was caused by or aggravated by the Veteran's diabetes mellitus, type II.  The resulting April 2014 VA examination report noted there was no objective evidence of peripheral neuropathy and a diagnosis was not made.  However, January 2009 VA treatment records noted paresthesias of the feet likely secondary to hyperglycemia and that Veteran's toes tingled with increased edema during the past 3 months.  A May 2009 VA treatment noted, in part, that compression stockings were helping the pedal edema.  Additionally, the October 2009 VA examination report noted, in part, evidence of peripheral neuropathy involving both lower extremities.  A February 2013 VA treatment record also noted diabetes mellitus, type II with peripheral neuropathy.  More recently, October 2013 VA treatment records documented a loss of protective sensation in the feet and under the category of previous medical history/active problems, pedal edema was indicated.  These diagnoses were not addressed by the April 2014 VA examiner or reconciled with the April 2014 VA examiner's clinical findings.  Thus the April 2014 VA examination report with respect to the bilateral lower extremity neurological impairment claim is inadequate and a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The April 2014 VA examination report is also inadequate with respect to the Veteran's erectile dysfunction claim.  The VA examiner was directed, in part, in the March 2014 Board remand, to provide an opinion as to whether the Veteran's erectile dysfunction was etiologically related to the Veteran's military service, to include presumed herbicide exposure therein, or in the alternative, if the Veteran's erectile dysfunction was caused by or aggravated by the Veteran's diabetes mellitus, type II.  While the VA examiner indicated the erectile dysfunction was not related to herbicide exposure, a rationale for such was not specifically provided.  Similarly, while the April 2014 VA examiner opined the Veteran's erectile dysfunction was not aggravated by the Veteran's diabetes mellitus, type II, a rationale for such was not provided.  Additionally, the April 2014 VA examiner stated, in part, that the Veteran's diagnosis of erectile dysfunction was prior to the onset of diabetes.  However, such does not address the Veteran's statement, made as part of his January 2010 notice of disagreement, that he experienced a decline in his libido during the past 10 years but it was not until the current year that he unable to achieve an erection.  As the April 2014 VA examiner's opinion lacks a rationale based on accurate facts and does not fully address the relevant questions, the Board must remand for a new VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology any bilateral lower extremity neurological impairment, to include peripheral neuropathy, and erectile dysfunction.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The VA examiner should specifically address all diagnoses of record, proximate to the claim or during the pendency of the claim, to include VA treatment records indicating pedal edema and paresthesias, and determine if such are part and parcel of any claimed bilateral lower extremity neurological impairment. 

The VA examiner should reconcile the April 2014 VA examination report finding that there was no evidence of peripheral neuropathy with the October 2009 VA examination report which noted, in part, evidence of peripheral neuropathy involving both lower extremities and a February 2013 VA treatment record which noted diabetes mellitus, type II with peripheral neuropathy.  

The examiner is requested to address the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that erectile dysfunction, and/or any bilateral lower extremity neurological impairment, to include peripheral neuropathy, diagnosed during or proximate to the current appeal period, is etiologically related to service, to include presumed herbicide exposure therein. 

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that erectile dysfunction, and/or any bilateral lower extremity neurological impairment, to include peripheral neuropathy, diagnosed during or proximate to the current appeal period, was caused by or aggravated by the Veteran's service-connected diabetes mellitus, type II. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



